UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7858


ERIC MARADIAGA,

                  Plaintiff - Appellant,

             v.

OFFICER E. BETHEA; MAJOR GORE; WARDEN STEVENSON; DHO J.C.
BROWN; SOUTH CAROLINA DEPARTMENT OF COMMERCE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Patrick Michael Duffy, Senior
District Judge. (4:08-cv-00226-PJM)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Maradiaga, Appellant Pro Se.  William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric    Maradiaga          appeals    the    district        court’s       order

denying    relief      on     his    42    U.S.C.    § 1983    (2006)       complaint          and

denying    his       motion    for    reconsideration.              The    district        court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2006).                The magistrate judge recommended that

relief    be    denied      and     advised    Maradiaga      that        failure    to    file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Maradiaga failed to timely object to the

magistrate judge’s recommendation.

               The    timely        filing     of    specific        objections           to     a

magistrate       judge’s       recommendation         is    necessary          to    preserve

appellate review of the substance of that recommendation when

the    parties         have       been      warned    of      the     consequences              of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);        see    also     Thomas    v.    Arn,     474    U.S.      140    (1985).

Maradiaga      waived       appellate       review    by    failing       to   timely       file

specific       objections         after     receiving      proper     notice,        and       the

district court did not err in denying Maradiaga’s motion for

reconsideration.            Accordingly, we affirm the judgments of the

district court.



                                               2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3